FILED
                              NOT FOR PUBLICATION                             DEC 15 2010

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROBERT JEFFRY FEIGER,                            No. 08-56495

                 Petitioner - Appellant,         D.C. No. 3:05-cv-01754-L-PCL

  v.
                                                 MEMORANDUM**
RODERICK Q. HICKMAN and
EDMUND G. BROWN JR., Attorney
General,*

                 Respondents - Appellees.


                     Appeal from the United States District Court
                        for the Southern District of California
                   M. James Lorenz, Senior District Judge, Presiding

                             Submitted December 9, 2010***
                                 Pasadena, California

Before: TROTT, WARDLAW, and IKUTA, Circuit Judges.




       *
            Edmund G. Brown Jr., is substituted for his predecessor, Bill Lockyer,
as Attorney General of California. Fed. R. App. P. 43(c)(2).
       **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err in denying Feiger’s petition and his demand for

an evidentiary hearing, because Feiger did not allege facts which, if proved, would

entitle him to relief under AEDPA. Townsend v. Sain, 372 U.S. 293, 312 (1963),

overruled in part on other grounds by Keeney v. Tamayo-Reyes, 504 U.S. 1, 5

(1992); West v. Ryan, 608 F.3d 477, 485 (9th Cir. 2010). Specifically, Feiger

failed to identify any clearly established Supreme Court precedent holding that

inferences jurors draw from testimony by trial witnesses are within the class of

“extraneous” influences that necessitate an evidentiary hearing or reversal of a

conviction. See Tanner v. United States, 483 U.S. 107, 117–18 (1987); Remmer v.

United States, 347 U.S. 227, 229 (1954). For the same reason, the state court’s

determination that Feiger was not entitled to an evidentiary hearing was not an

unreasonable application of Supreme Court precedent. Further, “[c]learly

established federal law, as determined by the Supreme Court, does not require state

or federal courts to hold a hearing every time a claim of juror bias is raised.”

Tracey v. Palmateer, 341 F.3d 1037, 1045 (9th Cir. 2003).

      AFFIRMED.




                                          -2-